Citation Nr: 0507524	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the left medial tibial 
plateau for the period from May 8, 1998 to June 8, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a stress fracture of the left medial tibial 
plateau for the period beginning on June 9, 2003.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

6.  Entitlement to service connection for arthritis of the 
elbows.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida and a June 2003 rating decision 
issued by the Waco, Texas VARO.  The Board remanded this case 
for further development in December 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from May 8, 1998 through May 30, 2002, 
the veteran's residuals of a stress fracture of the left 
medial tibial plateau were no more than slightly disabling, 
with minimally limited motion of the knee, some pain, and no 
effusion.

3.  For the entire period beginning on May 31, 2002, the 
veteran's residuals of a stress fracture of the left medial 
tibial plateau have been moderately disabling, with knee 
flexion limited to 45 degrees, instability, and significant 
pain with motion.

4.  The veteran does not have a current diagnosis of 
sinusitis that is etiologically related to service.

5.  The veteran's current hiatal hernia is not etiologically 
related to service.

6.  The veteran's current TMJ dysfunction is not 
etiologically related to service.

7.  The veteran does not have a current bilateral elbow 
disorder that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a stress fracture of the left medial tibial 
plateau for the period from May 8, 1998 to May 30, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2004).

2.  The criteria for a 20 percent evaluation for residuals of 
a stress fracture of the left medial tibial plateau for the 
period from May 31, 2002 through June 8, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2004).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a stress fracture of the left medial tibial 
plateau for the period beginning on June 9, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2004).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

5.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

6.  TMJ dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

7.  Arthritis of both elbows was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  The veteran has been 
afforded examinations addressing his service-connected left 
tibia disorder and his claimed sinusitis.  For reasons 
described in further detail below, the Board finds that a VA 
examination addressing the etiology of the veteran's claimed 
hiatal hernia, TMJ, and arthritis of the elbows is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met through letters issued in June 2001, March 2002, 
and April 2003.  By these letters, the veteran was also 
notified of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the veteran was advised to submit 
additional evidence in these letters, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
prior to the appealed rating decision addressing his claims 
for service connection for a hiatal hernia, TMJ, and 
arthritis of the elbows.  The rating decision addressing his 
increased evaluation claims and his claim for service 
connection for sinusitis was issued in July 1998, prior to 
VCAA notification but also prior to enactment of the VCAA.  
Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Increased evaluations for a stress fracture of the left 
medial tibial plateau

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 1997 rating decision, the Winston-Salem, North 
Carolina VARO granted service connection for residuals of a 
stress fracture of the left medial tibial plateau in view of 
in-service evidence of such a fracture.  A zero percent 
evaluation was assigned, effective from August 1996, in view 
of a June 1997 VA examination which revealed no swelling, 
tenderness, deformity, limitation of motion, abnormal 
mobility, or apparent dysfunction of the left knee.  X-rays 
of the left knee revealed an increased soft tissue density in 
the suprapatellar region, possibly representing a small joint 
effusion.  The diagnosis was a residual fracture of the left 
tibia, with     x-ray evidence of soft tissue disease but no 
degenerative joint disease.

A May 1998 VA treatment record contains a notation of 
degenerative joint disease of the left knee, although it is 
not clear that this diagnosis was based on x-ray evidence 
because a recommendation for x-rays is indicated in the 
treatment record.  The veteran was subsequently treated for 
left knee pain and slight limping in June 1999, although no 
evidence of swelling, redness, instability, limitation of 
motion, or tenderness to palpation was noted.  An evaluation 
for left knee pain in March 2001 revealed no erythema, 
swelling, or instability, while a May 2001 evaluation was 
noted to be negative for effusion and crepitus.  The veteran 
was also treated for chronic left knee pain in January 2002, 
but an orthopedic examination was noted to be within normal 
limits at that time.

On May 31, 2002, the veteran underwent a VA orthopedic 
examination, during which he reported sharp and stabbing left 
knee pain with activities, though not with rest.  No swelling 
of the knee was reported.  The examiner noted that the 
veteran was employed at a computer help desk and that this 
job did not require much walking or other physical activity.  
Upon examination, there was no effusion of the left knee.  
Range of motion testing revealed motion from zero to 130 
degrees, and the veteran grimaced and complained of pain 
during the entire arc of motion.  There was some tenderness 
with pressure or motion of the patella and "exquisite" 
medial joint line tenderness.  The lateral joint line was 
nontender.  McMurray's testing was negative, but there was 1+ 
medial and lateral laxity with varus and valgus stressing.  
The laxity of the two knees was identical, and the anterior 
drawer and Lachman's tests were negative.  The impression was 
an old stress fracture of the left tibial plateau, with 
possible internal derangement of the left knee.  The examiner 
noted "significant" functional overlay demonstrated during 
the examination, as the veteran grimaced and complained of 
pain with all motions of the knee.  An MRI of the left knee 
showed joint effusion, with no other abnormalities.  X-rays 
of the left knee were noted to be normal.

In view of this examination report, the veteran's evaluation 
for his left tibia disorder was increased to 10 percent in a 
November 2002 rating action.  This evaluation was effectuated 
as of May 8, 1998, the date his claim for increase was 
received.

In November 2002, the veteran was treated at a VA facility 
for bilateral knee pain,  He was noted to have mild knee 
tenderness, with no decrease in range of motion.  

The veteran underwent a further VA orthopedic examination in 
June 2003, during which he reported increased pain in the 
left knee.  The examination revealed 10 degrees of valgus 
deformity of the knee, with a positive Lachman test and 
slight medial and lateral laxity.  There was tenderness all 
around the knee, but there was no fluid or crepitus.  Range 
of motion testing revealed motion from zero to 45 degrees, 
with "excruciating unbearable" pain with flexion to 60 
degrees.  There was also pain at rest and an increase of the 
pain on motion, somewhat diminished by use of a brace.  Also, 
there was some weakness of the left lower leg and easy 
fatigability.  The veteran could stand on the left leg for 
only about 10 minutes without the use of the brace, and there 
was incoordination of both knees in the form of giving way 
and falling.  The relevant impressions were a stress fracture 
of the left tibial plateau, healed with conservative 
treatment; and a chronic left knee sprain, with knee pain, 
instability, and moderate disability with progression.  X-
rays revealed no evidence of fracture or dislocation, 
maintained joint spaces, minimal fluid in the left 
suprapatellar bursa, and stable appearance of the right knee.  

Based on these examination findings, the RO increased the 
evaluation for the veteran's left tibia disorder to 20 
percent, effective from June 9, 2003.  Since this evaluation 
was not effectuated as of the date of the veteran's initial 
claim, both the prior 10 percent evaluation and the current 
20 percent evaluation are at issue in this case.

The RO has evaluated the veteran's disorder under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this section, a 10 percent evaluation is assigned for 
malunion of the tibia and fibula, with slight knee or ankle 
disability.  A 20 percent evaluation contemplates moderate 
knee or ankle disability, while a 30 percent evaluation is in 
order in cases of marked knee or ankle disability.

Upon a review of the evidence, the Board is in agreement with 
the RO that the veteran's disability, particularly as it 
concerns the left knee, has worsened during the course of 
this appeal.  The Board, however, finds that this worsening 
occurred at an earlier date than the currently assigned 
effective date for a 20 percent evaluation reflects.  The 
Board does note that the veteran's complaints in conjunction 
with the present appeal have concerned the left knee, as 
opposed to the left ankle.

The Board has first considered the evidence dated prior to 
the veteran's May 31, 2002 VA examination.  The clinical 
findings prior to that date are minimal, with no evidence of 
left knee instability, swelling, or significant limitation of 
motion.  The veteran did have a slight limp and pain with 
motion.  The overall disability picture from this period, 
however, is slight.  As such, a higher evaluation under 
Diagnostic Code 5262 is not warranted for this time period.  
Additionally, there was no evidence of knee ankylosis 
(Diagnostic Code 5256); moderate recurrent subluxation or 
lateral instability (20 percent under Diagnostic Code 5257); 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258); flexion limited to 30 degrees 
(20 percent under Diagnostic Code 5260); or extension limited 
to 15 degrees (20 percent under Diagnostic Code 5261). 

The report of the veteran's May 31, 2002 VA examination, 
however, indicates more substantial left knee symptoms.  
Notably, the veteran grimaced and complained of pain during 
the entire arc of left knee motion, and there was 
"exquisite" medial joint line tenderness.  The examiner 
described the veteran's functional overlay as 
"significant."  Given these findings, the Board is 
compelled to conclude that the veteran's disability picture 
at that time is appropriately described as moderate, as 
opposed to slight.  Accordingly, the current 20 percent 
evaluation should be effectuated as of May 31, 2002.

The question then becomes whether the veteran's disability 
warrants an evaluation in excess of 20 percent for the period 
beginning on May 31, 2002.  Current findings include 
instability, incoordination, and flexion limited to 45 
degrees.  Substantial pain has been noted at 60 degrees of 
flexion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  However, the examiner who 
conducted the June 2003 VA examination characterized the 
veteran's left knee disability as moderate, and the noted 
symptoms, taken as a whole, reflect a disability picture that 
is much more aptly described as moderate rather than as 
severe in degree.  Accordingly, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5262.  There 
is also no current evidence of knee ankylosis (Diagnostic 
Code 5256); severe recurrent subluxation or lateral 
instability (30 percent under Diagnostic Code 5257); flexion 
limited to 15 degrees (30 percent under Diagnostic Code 
5260); or extension limited to 20 degrees (30 percent under 
Diagnostic Code 5261). 

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Under 
VAOPGCPREC 23-97 (July 1, 1997), separate evaluations are 
assigned for arthritis and instability.  See also VAOPGCPREC 
9-98 (August 14, 1998).  In this case, the veteran currently 
has instability of the left knee.  However, although a May 
1998 VA treatment record indicates degenerative joint disease 
of the left knee, this notation does not appear to have been 
based on x-ray evidence, and multiple subsequent radiological 
studies of the left knee were entirely negative for 
arthritis.  Accordingly, the Board does not find current 
radiological evidence of arthritis, and separate evaluations 
for arthritis and instability are not warranted.  Moreover, 
there is no basis for separate evaluations for flexion and 
extension, as the veteran does not have sufficient limitation 
of extension (5 degrees) for a zero percent evaluation under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

In short, the evidence supports a 10 percent evaluation for 
the veteran's residuals of a stress fracture of the left 
medial tibial plateau for the period from May 8, 1998 through 
May 30, 2002 and a 20 percent evaluation beginning on May 31, 
2002.  The Board is aware that, except for the period from 
May 31, 2002 through June 8, 2003, this represents a denial 
of the veteran's claims.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims, insofar as a denial has been rendered.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including peptic ulcers and arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

During service, in March 1994, the veteran was treated for 
right nasal purulence and reported a prior history of 
sinusitis or allergic problems.  An assessment of acute 
sinusitis was rendered.  The veteran was also treated for 
sinusitis and an upper respiratory infection in May 1994.  
Following service, the veteran was noted to have an upper 
respiratory infection in February 1997, following complaints 
of head congestion.  X-rays performed in conjunction with a 
June 1997 VA examination showed clear paranasal sinuses.  The 
examination revealed no sinus tenderness, nasal obstruction, 
discharge, or evidence of structural defects, and the 
examiner diagnosed a history of sinusitis without x-rays 
evidence of disease.  The veteran also underwent a VA upper 
respiratory examination in May 2002, and a CT scan performed 
in conjunction with the examination was within normal limits.  
The examiner, who reviewed the claims file, found evidence of 
mild allergic rhinitis but not sinusitis.  Rather, the 
examiner concluded that there was "nothing in the veteran's 
C-file record or his history or even his current examination 
to indicate the onset or progression of sinusitis while on 
active duty."

The veteran's service medical records are negative for a 
hiatal hernia or other symptoms suggestive of chronic 
gastrointestinal problems.  Subsequent to service, and 
following complaints of epigastric and right upper quadrant 
pain, a private esophagogastroduodenoscopy (EGD) performed in 
January 2003 revealed a hiatal hernia, mild gastritis, and a 
small amount of blood in the fundus of the stomach as a 
result of gagging and retching.  The EGD report contains no 
commentary as to the etiology of this disorder.

During service, in November 1994, the veteran had three 
wisdom teeth removed.  He had dull pain and minimal swelling 
around the site of tooth #32 soon after the extraction, but 
his pain was noted to have almost totally subsided four days 
later.  No TMJ dysfunction was noted in conjunction with this 
treatment.  Subsequent to service, TMJ dysfunction was first 
indicated in a November 2000 private treatment record.  The 
treating doctor did not provide any opinion as to the 
etiology of this disorder, however.  

The veteran's service medical records are entirely negative 
for complaints concerning the elbows.  Following service, he 
was first treated at a VA facility for bilateral elbow pain 
"starting yesterday" in May 2003.  He was assessed with 
musculoskeletal elbow pain, but no commentary was provided 
for the etiology of such pain.  The veteran does not appear 
to have been further treated for elbow pain.

In this case, the veteran was treated for sinus symptoms in 
service.  His post-service medical records, however, have 
been negative for a current and chronic sinus disorder, and 
the May 2002 VA upper respiratory examination revealed some 
allergic rhinitis but no sinusitis, let alone a disorder of 
service onset.  Also, post-service medical evidence has shown 
treatment for a hiatal hernia, TMJ, and elbow pain, but none 
of the veteran's treatment providers has linked such 
disorders to service.

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
hiatal hernia, TMJ dysfunction, and arthritis of the elbows.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
March 2004 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for sinusitis, a 
hiatal hernia, TMJ, and arthritis of the elbows, and these 
claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a stress fracture of the left medial 
tibial plateau for the period from May 8, 1998 to May 30, 
2002 is denied.

A 20 percent evaluation is granted for residuals of a stress 
fracture of the left medial tibial plateau for the period 
from May 31, 2002 through June 8, 2003, subject to the laws 
and regulations governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 20 
percent for residuals of a stress fracture of the left medial 
tibial plateau for the period beginning on June 9, 2003 is 
denied.

The claim of entitlement to service connection for sinusitis 
is denied.

The claim of entitlement to service connection for a hiatal 
hernia is denied.

The claim of entitlement to service connection for TMJ 
dysfunction is denied.

The claim of entitlement to service connection for arthritis 
of the elbows is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


